          Case 1:17-cv-01774-DCF Document 63 Filed 03/03/20 Page 1 of 2



 TROY LAW, PLLC
 Attorneys for the Plaintiffs, proposed FLSA
 Collective and potential Rule 23 Class Plaintiffs
 John Troy (JT 0481)                                          t USDCSDNY , ·.,_;   •·,,

 41-25 Kissena Blvd., Suite 103                                  DOCUMENT                       .·
 Flushing, NY 11355                                              1 LECTRONICMA.;;Y PILED
                                                                                              1
 Tel:   (718) 762-1324
                                                                 r,nc #:               •- . "
                                                                 t: \TE FILED: l~/ rt/~'J.O.,;.
 UNITED STATES DISTRICT COURT                                                             l   '


 ---------------------------------------------x
 GUANGQING LIN, and
 YUN QIANG WU,
 on behalf of themselves and others similarly situated,       Case No: 17-cv-1774
                              Plaintiffs,
                           v.                                 Im:OPOS!Q JUDGMENT

 TENG FEI RESTAURANT GROUP INC.
      d/b/a Tenzan 89 Japanese Cuisine and
 FEITENG
                                     Defendants.
 -----------------------------------------------x

The Honorable Debra C. Freeman, Magistrate Judge:

       Whereas pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, Defendants
TENG FEI RESTAURANT GROUP INC. d/b/a Tenzan 89 Japanese Cuisine and FEI TENG,
having offered to allow judgment be taken against them by consent Plaintiffs GUANGQING
LIN, and YUNQIANG WU, in this action for a sum of One Hundred Twenty Thousand
Dollars ($120,000.00) including all attorneys' fees and costs now accrued; the offer of judgment
is made for purposes specified in Rule 68, and is not to be construed as an admission that the
offerers are liable in this action or that consent Plaintiffs GUANGQING LIN, and YUNQIANG
WU suffered any damage; Plaintiffs GUANGQING LIN, and YUNQIANG WU, through John
Troy, Troy Law PLLC, on having accepted and provided notice that they have accepted
Defendants' Offer of Judgment, dated , and the matter having come before this Court, the Court
now render it Order, that the Clerk should enter judgment dismissing the case in accordance with
the acceptance of offer of judgment pursuant to Fed. R. Civ. P. 68 and directing the Clerk to close
this case. It is hereby:

        ORDERED, ADJUDGED, AND DECREED, that for the reasons stated in the offer and
acceptance of judgment pursuant to Rule 6, the Clerk shall enter judgment in the amount~
         Case 1:17-cv-01774-DCF Document 63 Filed 03/03/20 Page 2 of 2




Hundred Twenty Thousand Dollars ($120,000.00). jointly and severally against Defendants
TENG FEI RESTAURANT GROUP, INC. d/b/a Tenzan 89 Japanese Cuisine and FEI
TENG, including attorney's fees and costs now accrued; plus post-judgment interest pursuant to
28 U.S.C. 1961; and that if any amounts remain unpaid upon the expiration of 365 days following
the issuance of judgment, or ninety days after expiration of the time of appeal and no appeal is
then pending, whichever is later, the total amount of judgment shall automatically increase by
fifteen percent, as required by NYLL 198(4).




Dated:   .J/ir/ul()
          '
                                                     U.S.M.J.


                                                          DEBRA FREEMAN
                                                  UNITED STATES MAGISTRATE JUDGE
                                                  SOUTHERN DISTRICT OF NEW YORK
